Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communications filed 10/22/20.  Claims 1-12 and 21-27 were pending in the previous action. Claims 12 and 27 have been cancelled. No new claims have been added. Claims 1, 2, 4, 5, 21 and 22 have been amended. Accordingly, claims 1-11 and 21-26 have been examined and are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-11,  and 21, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Valceanu et al (US 20160203320 A1) in view of Pai et al (US 2017/0064045 A1)
Regarding Claim 1, Valceanu teaches a method of tracking device IDs for virtualized applications, comprising: 
receiving, at a proxy server (Valceanu: Security Server 16A, FIGs. 4A,B, 7A,B) a network message originating from an emulated application (Valceanu: [0070]-[0072] ref FIGs 7A,B - virtual test device 112 emulates physical test device 212)  
Valceanu: [0073] FIG 9 step 212 “manager 66 may detect a device identification indicator of the virtual device”); 
modifying a device type specified in the network message. (Valceanu: [0072] ref FIGs 8. 7A;  [0073] FIG 9 step 214 “manager 66 may determine hardware and/or OS specifications of device 112, such as a type and version of the OS executing on virtual device 112; [0088] “… analyzer 60 may incorporate into indicator 50 a set of device-identification and/or OS identification data, such as data determined in steps 212-214 (FIG. 9), thus associating a set of behaviors with a type of device and/or with a type of operating system”)
transmitting the network message to a specified destination server (Valceanu: [0066], [0070] FIG 4B App request 58 sent to Application server 14)
Valceanu does not explicitly teach: 
obtaining an originating device ID corresponding to the device ID in the network message;  [and] replacing the device ID in the network message with the originating device ID; 
Pai teaches:
obtaining an originating device ID corresponding to the device ID in the network message; replacing the device ID in the network message with the originating device ID; and transmitting the network message to a specified destination server  (Pai : [0076] “… instruction generator 346 translates an instruction received from a virtual device 310A-D by replacing the virtual device ID in the instruction with the associated device ID”) 

Claims 4, 21 do not teach or define any new limitations above claim 1. Therefore similar reasons for rejection apply.
Regarding Claim 3, Valceanu teaches the method of claim 1, including originator device emulation (Valceanu: [0070]-[0072] ref FIGs 7A,B - virtual test device 112 emulates physical test device 212)   
Valceanu does not explicitly teach: 
wherein the originating device ID corresponding to the device ID is stored in a lookup table
Pai teaches:
wherein the originating device ID corresponding to the device ID is stored in a lookup table (Pai: [0082]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pai re: replacing the device id lookup with those of Valceanu re: virtual test device associated with physical test device since Pai explicitly teaches doing so as part of virtual device id replacement for messages sent to the destination server. 
Claims 6, 23 do not teach or define any new limitations above claim 3. Therefore similar reasons for rejection apply
Regarding Claim 7, Valceanu teaches the method of claim 4, wherein the network message is intercepted based on information obtained from an application server running the emulated application  (Valceanu:  [0083]-[0085]  “… traffic sniffer 68 is connected to device emulator 64 and [analyzes] all incoming and/or outgoing communication between the virtual device executing application 42 and other entities on the network) 
Claim 24 does not teach or define any new limitations above claim 7. Therefore similar reasons for rejection apply
Regarding Claim 8, Valceanu in view of Pai teaches transmitting a replacement network message wherein the device id is replaced by the originating device ID as discussed re: claim 1.  Furthermore Valceanu teaches determining when the network message is unencrypted (Valceanu:  [0085] traffic sniffer checks for plain text)   Therefore similar reasons for rejection apply
Claim 25 does not teach or define any new limitations above claim 8. Therefore similar reasons for rejection apply
Regarding Claim 9, Valceanu teaches the method of claim 4, further comprising, when the network message is encrypted: implementing a man-in-the-middle operation to modify the intercepted network message; and transmitting the modified network message to the specified destination server (Valceanu
Claim 26 does not teach or define any new limitations above claim 9. Therefore similar reasons for rejection apply
Regarding Claim 10, Valceanu teaches the method of claim 9, wherein the replacement network message is encrypted. (Valceanu: [0031] “… identifying risk-indicative behaviors of an application comprises determining whether the respective application performs a pre-determined set of risk-indicative behaviors [including] [0043] Encrypts stored data; [0085] “… traffic sniffer 68 may detect whether a test string …  is being sent in plain text form or in encrypted form, and may also estimate a strength of the encryption algorithm employed encrypts the respective test string”) 
Regarding Claim 11, Valceanu teaches the method of claim 9, wherein the replacement network message is unencrypted (Valceanu:  [0087] application 42 may use an encrypted communication channel … to communicate with other parties on the network. In such situations, traffic sniffer 68 may employ any method known in the art, … to decrypt the respective communication prior to performing string matching
Claims 2, 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Valceanu  and Pai in view of Reed et al (US 2008/0120330 A1)
Regarding Claim 2, Valceanu teaches the method of claim 1, including downloading an application to a “Security server”) (Valceanu: [0066], [0070] FIG 4B)
Valceanu  and Pai do not explicitly teach:
wherein the network message is one of a request to view advertising, a request to view other content, [or] a request to share content with users of other devices
Reed teaches: 
Reed:  [0434] 2. Device interaction: Audio players can be made capable of interacting with other devices. Possible interactions include requests for … Content availability, services available, etc. Other interactions may involve the sharing of Content on players or the transmission of Content or other information to other devices or to other networks.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reed re: device interactions involving requesting and/or sharing content (Reed:  [0434]) including content access control associated with device id (Reed:   [0295]) with those of Valceanu  re: downloading applications (Valceanu: [0066], [0070] FIG 4B)  in order to be able to determine “if the Content is allowed to be accessed or the Client Application is enabled or permitted to play the Content” (Reed:  [0295]) 
Claims 5, 22 do not teach or define any new limitations above claim 2. Therefore similar reasons for rejection apply


Response to Arguments
 Applicant’s arguments with respect to claim rejections under 35 U.S.C. §103 have been considered but are moot based on the grounds of rejection herein. In particular, it is noted that the features upon which applicant relies are newly added limitations which were not recited in the claims as previously presented (Claims 2, 5, 22: “wherein the network message is one of a request to view advertising, a request to view other content, [or] a request to share content with users of other devices”) 
Applicant's arguments are considered here only insofar as they are relevant to the current office action. In particular ,
Applicant argues:
(1) (A) Claim 1 is amended herein to include features previously recited by dependent claim 12, to recite "modifying a device type specified in the network message." In rejecting claim 12, the Office Action acknowledged that Valceanu fails todisclose these features. Instead, the Office Action asserted that paragraphs [0073] and [0088] of Pai compensates for the deficiencies of Valceanu …. (B) paragraph [0073] of Pai broadly discloses changes to attributes of a virtual device based on user interaction with a corresponding device…. paragraph [0088] of Pai relates to the creation of a new virtual device, and states that a "notice [of the new device] may include attributes of the new device."  However, Pai does not disclose that such "attributes" include a "device type" or that the "notice" includes "modifying a device type specified in [a] network message." Accordingly, Pai does not compensate for the deficiencies of Valceanu to disclose these features of amended claim 1. (Rem. p. 8-9)  

wherein the network message is one of a request to view advertising, a request to view other content, and a request to share content with users of other devices.
Office Action asserted that Valceanu discloses"wherein the network message is a request to download an application." (Office Action at page 4.) However, Valceanu and Pai, taken alone or in combination, fail to disclose the features of the amended claims. (Rem. p. 9)  

Examiner respectfully disagrees:
Re: (1) - (2) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Re: (1)  Valceanu, not Pai was cited for teaching "modifying a device type specified in the network message."   Re: (2) Neither Valceanu nor Pai was cited for teaching “wherein the network message is one of a request to view advertising, a request to view other content, [or] a request to share content with users of other devices”.  



Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ida et al (US 2006/0072475 A1) (ABSTRACT:  A communication terminal device performs communication based on a communication protocol defined so that first identification information assigned to the device is transmitted to and received from a communication party. The device includes an identification information generating section for detecting … second identification information different from the first identification information, a storage section for storing a table representing a correspondence between the generated second identification information and the type of the device, and a control section for controlling the storage section so that communication … is established based on the table;  [0100] “ … in the updating process of the originating communication terminal device, … the CPU 10 can generate the response packet RP by changing the fields F.sub.3 [src type] and F.sub.5 [srcID]  to corresponding items of the identification-to -type correspondence table TB of the originating communication terminal device, and can broadcast the generated response packet RP;  FIGs 10, 13-16)
Green et al (US 2016/0255167 A1)  (ABSTRACT: Computer apparatus and methods for brokering communications between a plurality of virtual devices, each virtual device being a proxy for one of a real device or a real requestor. The computer apparatus comprises a registrar computer configured to communicate with a plurality of virtual devices and maintain a register of the virtual devices. The computer apparatus also comprises a data feed directory comprising entries indicating data feeds and/or resources available to virtual requestor devices from at least one virtual device registered with the registrar computer; FIG 1)
Yim et al (US 9703691 B1)  (ABSTRACT:  A method includes receiving an application package for a software application and determining a test compatibility of the software application on virtual devices and on physical devices based on the 
Kasravi et al (US 20160112875 A1) ABSTRACT:  Examples of the present invention disclose a virtual mobile phone interface system and method thereof. According to one example … a mobile phone emulator is activated on a web browser interface associated with the client device based on the phone interface information and a phone access request received from a user operating a client device.  [0026] FIG. 5 “… the virtual mobile phone system is capable of providing a means to pass control back and forth between the actual mobile phone and VMP host per the operating user's request”) 
Wu et al (US 2011/0321167 A1) (ABSTRACT: In general, this specification relates to content presentation. In general, one aspect of the subject matter described in this specification can be embodied in methods that include the actions of receiving a privacy request from a mobile device, the privacy request including an encoded device identifier; authenticating the request; decoding the device identifier; retrieving mobile device advertising data associated with the decoded device identifier;.  [0025] In some implementations, the content server or a client browser can combine the requested content with one or more of the ads provided by the advertising management system 104. The combined content and ads can be sent to the users 108 that requested the content for presentation in a viewer … [0033] “… the software development kit 214 can … provide the developer a convenient way of adding third-party content such as advertisements to a program created for mobile devices” [0051] -[0052])
Backholm et al (US 20130182572 A1) ([0020], [0374] ref FIG. 6B; [0023] ref FIG. 9 ) 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SHAW whose telephone number is (571)270-5643.  The examiner can normally be reached on Monday-Friday 11am-5pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A SHAW/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455